Citation Nr: 9932522	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
right acetabulum, claimed as a right leg disability, 
secondary to a fracture of the middle third of the left 
femur.  

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945 and from February 1947 to February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in June 1995 and December 1996 by 
the Phoenix, Arizona Regional Office (RO).  In the June 1995 
rating decision, service connection was denied for a fracture 
of the right acetabulum, secondary to a fracture of the 
middle third of the left femur.  

In December 1996 the RO found that new and material evidence 
had not been submitted to reopen claims for degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the hips.  Service connection was denied for hearing loss and 
degenerative joint disease of the dorsal spine.  The RO also 
denied entitlement to special monthly pension.  

The Board notes that in his February 1997 notice of 
disagreement, the veteran appealed the issues of service 
connection for hearing loss, special monthly pension and the 
determination that new and material evidence had not been 
submitted to reopen claims for the lumbar spine and hips.  In 
February 1998, the RO furnished the veteran with a statement 
of the case which included all three issues.  In May 1998, 
the RO received from the veteran a VA Form 9 which did not 
provide any argument regarding the special monthly pension 
issue.  A complete and thorough review of the claims folder 
indicates that, following the statement of the case, the 
veteran did not submit any further contentions regarding 
special monthly pension.  Consequently, he has failed to 
perfect an appeal of this claim.  See 38 U.S.C.A. § 7105(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202 (1999).  
The Board, therefore, does not have jurisdiction over this 
issue.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); Roy 
v. Brown, 5 Vet.App. 554 (1993); and 38 C.F.R. §§ 3.104, 
3.105 (1999).

The Board notes that in his May 1998 substantive appeal, the 
veteran appeared to be raising the issue of clear and 
unmistakable error in the prior denial of service connection 
for a low back injury.  This issue has not been adjudicated 
by the RO and has not been certified for appeal.  Therefore, 
it is not presently before the Board and will not be 
addressed herein.  It is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  There is no etiological relationship between the 
veteran's right acetabulum fracture and his service-connected 
left femur disability.

2.  There is no competent evidence of a nexus between the 
veteran's current hearing loss and an inservice injury or 
disease.

3.  A claim for service connection for degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the right hip was denied by the RO in a February 1981 rating 
action.  No appeal was filed, and under the law, that 
decision became final. 

4.  Evidence received since the February 1981 rating decision 
is either cumulative and repetitious of evidence previously 
considered, or it does not bear directly and substantially 
upon the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A fracture of the right acetabulum, claimed as a right 
leg disability is not proximately due to or the result of the 
veteran's service-connected fracture of the middle third of 
the left femur.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.310(a) (1999).

2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 
& Supp. 1999).

3.  The additional evidence submitted is not new and material 
and the claim for service connection for degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the right hip may not be reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in August 1943 the veteran 
was treated for mild lumbar strain sustained in a jeep 
accident.  Examination revealed the veteran had a deformity 
of the spine with sacralization of the fifth lumbar vertebra 
and mild spina bifida occulta.  The veteran's lumbar spine 
condition was considered to be congenital and to have existed 
prior to induction.  In May 1948, the veteran sustained a 
single fracture of the left femur, midshaft while making a 
parachute jump.  On follow-up examination the fracture was 
noted as healed with excellent alignment.  Subsequent 
examination reports, including the physical examination made 
prior to discharge in July 1949, showed no pertinent 
disabilities.  According to the separation examination 
report, the veteran's hearing was 15/15 for whispered voice 
for both ears, indicative of normal hearing.  The records are 
otherwise negative for complaints, findings or treatment 
pertaining to a right hip disorder.  

In June 1951 service connection was established for fracture 
residuals of the middle third of the left femur and a 10 
percent rating was assigned.  In an unappealed April 1996 
rating decision the evaluation for the veteran's service-
connected left leg was increased from 10 percent to 20 
percent.

Post service treatment records dated from 1957 to 1980 show 
the veteran was first evaluated for complaints of right flank 
pain in April 1970.  The pain was attributed to a loose 
bedspring, which poked him in the back in the area of the 
pain.  An X-ray report showed slight degenerative disc 
disease in the lower lumbar spine considered not unusual with 
the veteran's age.  A March 1973 hospital summary shows the 
veteran was admitted for complaints of low back pain in the 
right sacroiliac area.  He denied any specific injury but 
stated that he noticed the pain, after prolonged driving or 
on changing position.  X-rays of the lumbar spine showed some 
hypertrophic arthritis and congenital abnormalities of the 
fifth lumbar vertebra.  The diagnosis at discharge was 
osteoarthritis of the lumbosacral spine.  In April 1976 and 
October 1978 the veteran was evaluated for left-side hearing 
loss associated with vertigo.  The remaining records show 
continued evaluation and treatment for complaints of back 
pain, right flank pain and hearing loss.  

Also of record are lay statements from individuals who served 
with the veteran and recalled that the veteran was 
hospitalized for injuries sustained in a jeep accident.  

A December 1980 VA examination shows the veteran complained 
of back and right hip problems sustained in a jeep accident 
during active duty.  He also complained of hearing loss 
during airborne training.  Examination of the right hip was 
essentially negative.  The clinical impression was 
osteoarthritis of the lumbosacral spine with lipping, 
spurring and disc pathology at the L5-S1 interspace secondary 
to obesity.  The examiner noted the veteran's left femur 
fracture was well healed with slight bowing. 

Service connection for a low back and right hip disorders was 
denied by the RO in February 1981.  The veteran was notified 
of this decision in March 1981 and did not appeal it.

X-rays taken during an October 1983 VA examination showed 
congenital abnormalities for the lumbar spine as well as 
fairly marked degenerative changes at the L1-2 level and the 
fourth and fifth segments.  The left femur demonstrated a 
well-healed deformity unchanged since 1980.

On audiometric testing in October 1983 puretone thresholds in 
the right ear were 25, 25, 20, 35, 70, 65 and 70 decibels, 
respectively, at 250, 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 Hertz.  The thresholds in the left ear at the same 
frequencies were 50, 60, 50, 65, 80, 80 and 110 decibels.  
The examiner noted mild to profound loss bilaterally, much 
worse in the left ear and sensorineural in nature.

Additional evidence of record includes treatment reports, 
which show that in May 1991 the veteran suffered a posterior 
dislocation of the right hip in a horseback riding accident.  
Follow-up examination in July 1991 revealed he had less right 
hip pain.  Pain was noted on treatment in September 1991 in 
both the leg and hip.  These records contain no reference to 
the left leg causing or having any affect on the right 
acetabulum fracture.

On VA examination in July 1994 the veteran complained that 
the right hip injury caused additional limitation of his 
walking, and job and social activities.  He also reported 
that his left leg began to bother him lately because of his 
right hip injury.  X-rays of the hips revealed multiple 
fixation devices in place about the head and neck of the 
right hip.  The left hip showed a healed fracture at the mid-
shaft while the left hip itself appeared intact.  The 
examiner stated that the veteran's right hip disability was 
under extra stress because of the mild impairment of the left 
femur with shortening and malalignment.  

A March 1995 private medical record reflects that the veteran 
received treatment for his right hip.  It was noted that 
"the short left leg increases his right hip symptoms."

In June 1995 service connection was denied for a right leg 
condition secondary to service-connected left femur fracture 
as not well grounded.  

On VA examination in March 1996 the examiner noted the 
veteran sustained a fracture of the right acetabulum in a 
horseback riding accident.  The veteran reported that had his 
service-connected left leg been normal he probably would have 
been able to jump off the horse.  The examiner concluded that 
the fracture of the right acetabulum did not appear to be the 
direct result of his service-connected left femur fracture or 
aggravated by that fracture, which was sustained 
approximately 43 years prior to the horse-riding accident, 
which led to the fracture of the right acetabulum.  

Of record is a letter from L. A. Kazal, Jr. M.D. dated in 
July 1996 in which he stated that although he did not know if 
the veteran's underlying service connected left leg injury 
made him prone to the horse accident, his limited recovery 
and current disability from the accident certainly could be 
related to his war injury.  In other words without the war 
injury the veteran may have completely recovered from his 
civilian injury.  The examiner also reported the veteran had 
problems with his hearing since 1947 and enclosed a copy of a 
recent hearing test.  

On audiometric testing in October 1996, puretone thresholds 
in the right ear were 25, 20, 25, 65, 80, and 85 decibels, 
respectively, at 250, 500, 1000, 2,000, 3,000 and 4,000 
Hertz.  The thresholds in the left ear at the same 
frequencies were 25, 25, 70, 65 and 70 decibels.  Speech 
recognition score for the right ear was 84 and for the left 
ear was 88.  The veteran reported that he had "popped" his 
left tympanic membrane inservice and gave a history of noise 
exposure after service due to heavy trucks.  

At a hearing before a traveling Member of the Board in 
February 1997, the veteran gave an account of the horseback 
riding accident stating that his left leg disability 
contributed to his accident.  He stated that over the years 
his service-connected left leg disability weakened his right 
leg and left him unable to handle his horse properly.   

The veteran stated that his hearing loss was caused by his 
experiences in the military.  He stated that the sudden 
change in elevation while parachuting caused plugging 
sensations in his left ear.  

A letter from Dr. Kazal dated in March 1998 indicates the 
veteran's wartime injury prevented him from landing in a less 
injurious way when he fell from his horse.  In a subsequent 
June 1998 statement, Dr. Kazal reported that the veteran had 
difficulty ambulating due to chronic hip pain, which the 
veteran attributed to a left hip injury sustained during 
inservice parachuting.  Dr. Kazal opined that one might not 
expect arthritic changes to be visible on X-ray two years at 
the time of discharge and that an X-ray had not been 
performed in 1950 at discharge to prove that the veteran left 
the service with a normal left hip.  The veteran attributed 
his right hip injury to disability from his left leg.  

On VA examination in October 1998, the veteran stated that he 
had a fracture of the left femur in 1947 treated with 
traction and a cast and that the left leg came out about a 1/2 
inch shorter.  He stated that he did not need treatment for 
his left leg after service although he did have some aching 
in the thigh, knee and hip area on the left.  In a separate 
incident in 1991 the veteran was riding a horse when it 
reared up and he fell backwards with the horse landing on top 
of him.  He sustained a right hip fracture, which required 
surgery.  His primary complaint was of constant pain in the 
right buttock and right groin almost daily.  

The examiner concluded that the residuals right acetabulum 
fracture are not in any way related directly or secondary to 
or aggravated by the veteran's service-connected left femur 
fracture.  The examiner stated further that the right 
acetabulum fracture was a totally independent event, on 
horseback, and was not influenced in any way by his service-
connected left femur fracture, which was completely healed 
long ago.  


I.  Right Acetabulum


The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The United States Court 
of Veterans Appeals - now the United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

The law permits the grant of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110.  To grant service connection on a secondary basis, 
38 C.F.R. § 3.310(a) provides that the injury or disease must 
be proximately due to or the result of the service-connected 
disease or injury.  Also, when a service-connected disability 
aggravates, but is not the proximate cause of, a non-service-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that left leg fracture residuals 
weakened his right leg and caused his horseback riding 
accident.  In support are treatment records from the 
veteran's private physician indicating that his inservice 
injury prevented him from landing in a less injurious way 
when he fell from his horse.  On the other hand, a VA 
examiner in March 1996 concluded that the fracture of the 
right acetabulum was not the direct result of the veteran's 
service-connected left femur fracture or aggravated by that 
fracture, which was sustained 43 years prior to the horse-
riding accident.  Furthermore, a VA examiner in October 1998 
noted that the right acetabulum fracture was a totally 
independent event and was not influenced in any way by his 
service connected previous left femur fracture, which had 
completely healed long ago.

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinions expressed by the 
VA examiners in 1996 and 1998, are more convincing and 
probative than the contrary opinion expressed by the 
veteran's private physician Dr. Kazal, in part because it is 
not apparent that Dr. Kazal reviewed the veteran's medical 
history, as found in the claims file, in formulating his 
opinion.  In this regard, the VA examiners had an opportunity 
to review the veteran's complete claims file, including the 
reports of record.  The VA examination reports are detailed 
reasoned responses based on a review and analysis of the 
entire record, and the reviewing examiners refer to specific 
events and medical history to support their conclusions.  The 
opinion offered by the veteran's private physician does not 
refer to the information he relied upon in forming his 
opinion and no clinical foundation for the opinion was given.

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent VA examiners' 
findings and conclusions for the purpose of deciding this 
appeal.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore after weighing all the evidence, the Board adopts 
the recent VA examiners' conclusions, and, in light of the 
other evidence of record, the Board finds that the opinions 
are sufficient to satisfy the statutory requirements of 
producing an adequate statement of reasons and bases where 
the expert has fairly considered material evidence which 
appears to support the veteran's position.  Wray v. Brown, 
7 Vet.App. 488, at 492-93 (1995).  The veteran's testimony 
and allegations of entitlement have also been considered, but 
his statements are not competent evidence of causality.  As a 
layperson, he is not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  LeShore v. Brown, 
8 Vet.App. 406 (1995); Dean v. Brown, 8 Vet.App. 449 (1995).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's claimed right acetabulum fracture residuals are 
etiologically or causally associated with the fracture of the 
middle third of the left femur.  The preponderance of the 
evidence is likewise against a grant of service connection 
for right acetabulum fracture residuals under Allen.  The 
competent evidence of record does not show that the left 
femur fracture residuals caused aggravation of the right leg 
condition.


II.  Hearing Loss

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition. That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation. If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, the medical evidence tends to establish that 
the veteran developed hearing loss after separation from 
military service.  Hearing loss was not diagnosed during 
service and the medical evidence of record contains no 
clinical reference to symptoms before 1978, almost 30 years 
after service discharge.  There is no competent evidence of 
hearing loss of service onset.  Thus, the second prong of 
Caluza is not satisfied as there is no evidence that the 
veteran incurred hearing loss in service.

The medical evidence has demonstrated no continuity of 
symptomatology between 1950 and 1983 and the veteran has not 
brought forth any competent evidence that would establish a 
nexus between his current symptoms and active military 
service.  The VA audiometric examination report, dated in 
October 1983, demonstrates that the veteran currently has a 
legally cognizable hearing disability as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (1999).  At that 
examination the VA examiner simply diagnosed bilateral 
sensorineural hearing loss and did not specifically attribute 
the veteran's hearing impairment to his military service. 

Furthermore, in October 1996 a VA examiner specifically noted 
the veteran's history of noise exposure after service due to 
heavy trucks and gave no indication that the veteran's 
hearing loss began in service.  Rather, the examiner 
attributed the veteran's current hearing loss to postservice 
noise trauma.  No additional post-service medical records 
that discuss the etiology of the veteran's hearing acuity 
have been obtained and associated with the claims folder.

Consequently, the Board must conclude that the claims folder 
contains no competent evidence associating the veteran's 
bilateral hearing loss, which was first documented thirty 
years after his separation from service, to his active 
military duty.  Competent medical evidence of a nexus between 
current disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has a bilateral 
hearing disability which is traceable to his military 
service, either having its onset during service or as the 
product of continued symptoms since service.  Consequently, 
the veteran 's claim of service connection for bilateral 
hearing loss must be found to be not well grounded.

The only other evidence submitted in support of the veteran's 
claim is hearing testimony and lay statements from family and 
friends.  "[L]ay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded."  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).

Without competent evidence of a nexus between current hearing 
loss disability and service, the veteran's claim for service 
connection for hearing loss is not well-grounded, and must be 
denied.  

III.  New and Material Evidence

New and material evidence is evidence which has not been 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (Federal Circuit).  In Hodge, the United states Circuit 
Court eliminated a United States Court of Appeals for 
Veterans Claims (Court)-imposed requirement that new and 
material evidence must be of sufficient probative value to 
change the outcome of the case.  

The Court has held that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet.App. 273 (1996).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the 1981 RO decision.  The only additional evidence 
submitted includes various VA treatment reports which 
describe current treatment for lumbar disc disease and joint 
disease of the right hip.  These records do not in any manner 
discuss the matter of a nexus between the veteran's claimed 
disorders and his service.  As such, this evidence is not 
material.  It does not bear directly and substantially upon 
the specific matter under consideration, i.e., whether a 
current low back and right hip disorders resulted from 
disease or injury incurred in or aggravated by service and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board further notes that in its February 1998 statement 
of the case, the RO cited to 38 C.F.R. § 3.156, the 
regulation discussed with approval in Hodge.  However, the RO 
also cited to the Colvin language which was subsequently 
overturned by Hodge.  Specifically, the statement of the case 
noted, "To justify a reopening of a claim on the basis of 
new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  The Board finds that this citation to the 
impermissible Colvin language by the RO was harmless, as the 
RO did specifically find, as does the Board here, that the 
veteran had submitted no new and material evidence.  It is 
again noted in this regard, that the veteran submitted no 
additional pertinent medical records and made only redundant 
and cumulative contentions.

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether BVA must remand an appeal 
to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-
92 in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases."  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed injuries or disabilities.  
Therefore, after careful review of the record, the Board can 
find no reason why a remand of the veteran's appeal and 
reconsideration by the RO under the Hodge standard would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO, and now by 
the Board.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen a claim of entitlement to service 
connection for disc disease of the lumbar spine and joint 
disease of the right hip, the claim may not be reopened.  

The veteran's hearing testimony has been considered and 
constitutes nothing more than a restatement of his basic 
contention, i.e. that his currently manifested low back and 
right hip disorders were incurred during his period of active 
service.  While the Board has no reason to doubt the 
sincerity of his testimony, the veteran is not competent to 
enter conclusions which require medical opinions as to 
causation or, as in this case, the onset of a disability.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In light of the fact that 
the RO has already considered such contentions, it is clear 
that the veteran's hearing testimony does not constitute new 
and material evidence.

ORDER

Service connection for a fracture of the right acetabulum, 
claimed as a right leg disability, secondary to a fracture of 
the middle third of the left femur is denied.

Service connection for bilateral hearing loss is denied.  

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the right hip is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

